Citation Nr: 1203032	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  09-49 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for prostate cancer with status post robotic retropubic radical prostatectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO) and Board remand.

In March 2011, Board received additional evidence submitted by the Veteran which was pertinent to his claim, including a private medical letter.  In January 2012, the Veteran's representative submitted a waiver of the Veteran's right to have the RO readjudicate his claim with the evidence received by the Board in March 2011.  See 38 C.F.R. § 20.1304(c) (2011).


FINDING OF FACT

The evidence of record does not establish that prostate cancer is related to active duty service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to service connection for prostate cancer, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Prior to the initial adjudication of the Veteran's claim, a letter dated in March 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, with the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009).  The Board finds that the notice requirements that VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  VA is required to provide the Veteran with a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159. The Veteran was provided with a VA examination in April 2009 with regard to his prostate cancer, and he has not indicated that he found the VA examination provided to be inadequate.  Moreover, the Board finds that the VA examination and opinion provided is adequate, as it is based on a complete review of the Veteran's claims file, an interview with the Veteran, and a physical examination of the Veteran, and provides sufficient rationale to support the conclusion that an opinion regarding the etiology of the Veteran's prostate cancer could not be provided without resort to mere speculation.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336- 37 (Fed. Cir. 2006).

The Veteran contends that his current prostate cancer with status post robotic retropubic radical prostatectomy is related to his active duty service.  In various statements and during his January 2011 hearing before the Board, the Veteran contended that findings of elevated prostate specific antigen (PSA) during service were early manifestations of his current prostate cancer.  He noted that prostate cancer was diagnosed in March 2008, and that he subsequently underwent removal of the prostate.

The Veteran's service treatment records reflect findings of elevated PSA.  The Veteran's August 1982 entrance examination reflects that his genitourinary system was normal on examination.  In a report of medical history, completed at that time, the Veteran denied a history of frequent or painful urination and kidney stone or blood in the urine.  A July 1984 treatment record reflects that the Veteran complained of blood in the urine.  He denied dysuria and frequency.  He also denied abdominal pain and back pain.  The diagnosis was hematuria possibly secondary to dehydration.  A treatment record from several days later notes that the Veteran's urine was clear and that he was feeling better.  A July 1985 treatment record reflects that the Veteran had pain in his back while urinating and that he had discharge while urinating.  The Veteran noted that he had a kidney infection prior to entering service and that he had a yeast infection the year before.  In a May 1991 report of medical history, the Veteran denied frequent or painful urination and indicated that he did not know whether he had a kidney stone or blood in the urine.  An undated 5-year physical report did not report whether the Veteran's genitourinary system was normal or abnormal.  In a report of medical history, the Veteran denied a history of frequent or painful urination and noted that he did not know if he had a kidney stone or blood in the urine.

An October 2002 record notes that the Veteran's PSA was 2.79.  A November 2002 treatment record reflects that the Veteran's PSA was 2.59 but that there were no symptoms of benign prostatic hypertrophy and that the prostate was normal.  A December 2002 treatment record reported a PSA of 1.680 which was noted to be normal.  An October 2003 treatment record reflects that the Veteran's PSA was 2.080, which was high, as the normal range is 0 to 2.  A 2003 physical examination reveals that the Veteran's genitourinary system was normal on examination.  PSA was reported to be 2.080.  The physician recommended that the Veteran's PSA be rechecked.  In an October 2003 report of medical assessment, the Veteran reported that his overall health was the same when compared to his last medical assessment or physical examination.  In a report of medical history, completed at that time, the Veteran denied a history of frequent or painful urination and kidney stone or blood in the urine.

In December 2003, the Veteran underwent a VA general medical examination.  On abdominal examination, the Veteran reported tenderness to palpation in the epigastrium but there were no palpable masses, enlarged organs, rebound, or guarding.  Genital, rectal, and prostate examinations were normal.  There was no hernia.  There was a 1.5-centimeter hemorrhoid, which was not thrombosed.

Private medical treatment records from January 2008 reflect that the Veteran's PSA was 2.390.  In February 2008, his PSA was 2.560.  A February 2008 pathology report reflects that a prostate biopsy revealed focal atypical small acinar proliferation and focal high grade prostate intraepithelial neoplasia.  Another February 2008 pathology report shows that a prostate biopsy revealed an immunohistochemistry tumor profile which was highly suspicious for adenocarcinoma.  A February 2008 ultrasound of the prostate revealed normal looking seminal vesicles and symmetrical looking prostate.  A February 2008 treatment record notes that urinalysis was within normal limits and that the Veteran was voiding okay with no complaints.  Physical examination showed that the abdomen was soft and nontender and that the prostate was 1+ and benign in feeling.  

In March 2008, a total body bone scan was performed, which revealed no definite metastatic disease.  There was an asymmetric area of increased uptake in the right acetabulum that could have been degenerative.  Otherwise there were minimal areas of increased uptake in the left knee and, minimally, the shoulders and ankles, consistent with osteoarthritic changes.  A March 2008 x-ray of the pelvis and right hip was normal.  A March 2008 private treatment record notes that the Veteran underwent an ultrasound-guided biopsy in February 2008, and that eight biopsies were obtained.  Those from the left gland showed atypical small acinar proliferation.  Those from the right showed high grade prostatic intraepithelial neoplasia.  Immunohistochemistry was performed which was suspicious for adenocarcinoma.  A review of the histopathology suggested a Gleason score 6 adenocarcinoma.  The Veteran was referred to consider radiation therapy.  The Veteran denied any obstructive urinary symptoms as well as night sweats, fevers, or chills.  He had no constitutional symptoms.  His weight was stable and he denied any bowel complaints.  He had no respiratory or cardiovascular symptoms.  Physical examination revealed the abdomen to be benign.  On rectal examination, there were no prostate nodules.  The diagnosis was probable Gleason score 6 adenocarcinoma of the prostate.

An April 2008 pathology report reveals that a biopsy of the left side of the Veteran's prostate showed atypical small acinar proliferation, favor partial atrophy, cannot rule out adenocarcinoma.  A biopsy of the right side of the Veteran's prostate revealed prostatic adenocarcinoma.  A May 2008 computed tomography (CT) scan of the abdomen showed no evidence of metastatic disease in the abdomen or pelvis.

Private treatment records reveal that the Veteran underwent a robotic laparoscopic prostatectomy in June 2008.  A post-surgery biopsy of the prostate, performed in June 2008, showed adenocarcinoma in the anterior and posterior aspects of the right and left lobes of the prostate.  Adenocarcinoma was present in approximately 10 percent of the sections examined.  Surgical margins were free of tumor.  High grade prostatic intraepithelial neoplasia was present.  A June 2008 private treatment record reflects that his cystogram was negative and that his Foley catheter was removed that day.  Pathology showed a Gleason 6 adenocarcinoma in the anterior and posterior segments of both lobes of the prostate and that he was a pathologic stage T2c.  His margins were negative for cancer and there was no extension of cancer through the prostate capsule.

After surgery, the Veteran underwent physical therapy to regain control over his lower abdominals as well as his pelvic floor musculature.  A July 2008 treatment record reflects that the Veteran's PSA was 0.020.  The record indicates that the Veteran's pathology revealed negative margins and that he was continent but used one pad per day for security purposes.  An October 2008 private treatment record noted PSA of 0.010.  The record reflects that the Veteran was continent but had continued erectile dysfunction with failure on oral agents.  Urinalysis was negative.  

In April 2009, the Veteran underwent a VA genitourinary examination.  The VA examiner noted the Veteran's history of Gleason stage 6 prostate cancer, and that his prostate was surgically removed.  The Veteran denied anorexia, nausea, vomiting, fever, chills, fatigue, and flank or back pain, but endorsed lethargy, weakness, and lower abdominal or pelvic pain.  The Veteran also complained of urgency and dribbling, but denied hesitancy or difficulty starting stream, weak or intermittent stream, dysuria, straining to urinate, hematuria, urine retention, and urethral discharge.  He reported a daytime voiding interval of less than three hours and nocturia of once per night.  He denied renal colic but noted urinary leakage which he seldom had.  He indicated that he did not have to wear absorbent material.  He denied a history of recurrent urinary tract infections, obstructed voiding, urinary tract stones, renal dysfunction or renal failure, acute nephritis, and hyeronephrosis.  He endorsed erectile dysfunction.  The Veteran also reported some slight uncomfortable feelings in the areas of the scars on his abdomen from the surgery.

Physical examination revealed no abdominal or flank tenderness.  Bladder examination, anus and rectal walls examination, and urethra examination were all normal.  There was no peripheral edema and the right dorsalis pedis pulse, the right posterior tibial pulse, the left dorsalis pedis pulse, and the left posterior tibial pulse were all normal.  A penis examination and testicles examination were both normal.  The prostate was absent on examination.  The diagnosis was prostate cancer, status post robotic retropubic radial prostatectomy.  After reviewing the Veteran's claims file, performing a physical examination, and conducting an interview of the Veteran, the VA examiner concluded that an opinion regarding whether the Veteran's elevated PSA readings during active duty service were an indication of cancer could not be provided without resort to mere speculation.  In support of the opinion, the VA examiner explained that prostate cancer is not the only reason for an elevated PSA.  In addition, the examiner noted that the Veteran's PSA levels during service were elevated in October 2002, but that they decreased to a normal range in December 2002, and then increased to above normal in October 2003.  The examiner stated that it would not be common for the PSA to be elevated, then decrease to a normal level, in the presence of prostate cancer.  The examiner stated that literature regarding elevated PSA levels was reviewed in preparing the opinion.

A November 2009 CT scan of the abdomen and pelvis showed no evidence of retroperitoneal, intraperitoneal, or pelvic sidewall adenopathy.  The CT scan revealed fatty liver and a right renal lesion too small to characterize.

In a February 2011 statement, G.S., M.D. noted that the Veteran's last PSA during active duty service was abnormal and was not evaluated.  Dr. G.S. also reported that the Veteran's "extensive prostate cancer may well have been present 5 years prior to his surgery."

After a thorough review of the evidence of record, the Board concludes that service connection for prostate cancer is not warranted.  The evidence of record reflects diagnoses of prostate cancer, for which the Veteran underwent robotic retropubic radical prostatectomy in June 2008.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  In addition, the Veteran's service treatment records show findings of elevated PSA levels.  However, the service treatment records do not reflect findings of prostate cancer.  

Importantly, the evidence of record does not show that the Veteran's elevated PSA readings during service were a precursor to or the beginnings of his prostate cancer, or that prostate cancer is otherwise related to active duty service.  In that regard, after considering the Veteran's entire claims file, the Veteran's statements, and after performing a physical examination of the Veteran, the April 2009 VA examiner could not provide a medical opinion, without resorting to mere speculation, as to whether the Veteran's elevated PSA readings during service were an indication of cancer, or that the Veteran's prostate cancer was otherwise related to the elevated PSA readings during service.  Similarly, in a February 2011 statement, G.S., M.D. noted that the Veteran's extensive prostate cancer "may well have been present 5 years prior to his surgery."  Dr. G.S.'s opinion as to the etiology of the Veteran's prostate cancer is speculative.  See Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative).  Dr. G.S.'s use of the words "may well have" lacks the definitive conclusion required for a medical opinion to be considered probative and does not decisively relate the Veteran's prostate cancer to the elevated PSA readings during service, or otherwise relate the Veteran's prostate cancer to his active duty service.  A finding of service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102.  Accordingly, there is no probative medical evidence of record which establishes a link between the Veteran's prostate cancer and his elevated PSA readings during service, or otherwise associates the Veteran's prostate cancer with his active duty service.

Moreover, there is no medical or lay evidence of continuity of symptomatology for prostate symptoms since service discharge.  The Veteran has not alleged, and the evidence does not show, that the Veteran has had symptoms of prostate cancer or a prostate disorder continuously since his service discharge.  Accordingly, the evidence of record does not support a finding that the Veteran has continuously experienced symptoms of prostate cancer or a prostate disorder since service discharge. 

The Board acknowledges the Veteran's statements and his testimony during his January 2011 hearing before the Board.  The testimony is competent evidence about what the Veteran observed.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Nevertheless, the statements that the Veteran's prostate cancer is related to his active duty service, to include elevated PSA readings during service, are not statements of observations and are not competent evidence of a nexus between the Veteran's prostate cancer and his active duty service.  Medical causation involves questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  Because the Veteran is not a physician, his statements are not competent evidence that his prostate cancer is related to active duty service, to include elevated PSA readings during service.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

As the evidence does not show that the Veteran's prostate cancer is related to his active duty service, to include elevated PSA readings during service, service connection for prostate cancer is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

(CONTINUED ON NEXT PAGE)

ORDER

Service connection for prostate cancer with status post robotic retropubic radical prostatectomy is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


